In a proceeding pursuant to Family Court Act article 10 to extend the placement of children, the mother appeals from an order of the Family Court, Putnam County (Sweeny, J.), entered October 10, 1997, made after a hearing, which granted the petition of the Department of Social Services for an extension of placement.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, we find no merit to the appellant’s contention that the Family Court committed reversible error by admitting the entire case file of the child protective agency into evidence. The agency established a proper foundation for admission of the file into evidence as a *424business record by establishing that it consisted of entries made by caseworkers who were under a business duty to timely record all matters relating to the welfare of the subject children (see, CPLR 4518 [a]; Matter of Department of Social Servs. v Waleska M., 195 AD2d 507, 510; cf., Matter of Leon RR, 48 NY2d 117, 123). Furthermore, as required by principles of “fundamental fairness”, the appellant’s counsel was afforded an opportunity to review the case file prior to its admission into evidence (see, Matter of Rosemary D., 78 AD2d 889; Matter of Melanie Ruth JJ, 76 AD2d 1008, 1009). Ritter, J. P., Altman, Krausman and Florio, JJ., concur.